269 U.S. 503 (1926)
STRIPE ET AL., RECEIVERS,
v.
UNITED STATES.
No. 496.
Supreme Court of United States.
Submitted November 23, 1925.
Decided January 11, 1926.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Messrs. Ben. A. Matthews and Harold Harper, for petitioners.
Solicitor General Mitchell and Messrs. Jerome Michael, Henry Gale, and Ralph F. Fuchs, Special Assistants to the Attorney General, for the United States.
MR. JUSTICE BUTLER delivered the opinion of the Court.
In this case there is presented the question whether, in the distribution of the assets of Johnson Shipyards Corporation among its creditors by receivers appointed in an equity suit, the United States under R.S. § 3466 is entitled to have its claim against the corporation for taxes first satisfied. The facts (300 Fed. 952) are in all respects similar to those in Price v. United States, ante, p. 492. The question of law involved is identical. The United States is entitled to priority.
Decree affirmed.